Title: 24th.
From: Adams, John Quincy
To: 


       I attended at Mr. Atkins’s Court; and appeared to the actions. Mr. Marquand who had been summoned there, appeared, and somewhat diverted us by his impetuosity. I met young Thomas in the street who gave me some information from Cambridge.
       This being the last day of service, we have been uncommonly busy in the office in copying the writs and making out records, according to the Justice’s act, which is useless and even trouble­some on every account. I this day finished reading Gibbon’s History, which I have had a long time without perusing. It has given me much information upon a part of history with which I was but little acquainted. The style upon the whole I think is elegant, but his manifest partiality against the Christian religion; is equally injurious to his character as a philosopher, and as an historian. He affects to despise those men who from a zealous attachment to their religion, have adopted the effusions of enthusiasm, as readily as the pure and indisputable relations of history; while he is himself guilty of the other extreme, which in my mind is much less excusable. Knox however is I believe too severe when he says, that this writer by a meretricious and affected stile, far beneath the native dignity and simplicity of the ancients has caught the transient applause of the public, and indeed the occasion upon which he passes this judgment renders the censure very reprehensible: The reflection upon Julian’s leaving Paris, was to me one of the most ingenious passages in the book: And Knox, by setting himself up as the Champion of english prejudices, cannot be quoted by a neutral person as an authority of great weight.
      